*576On Petition for Rehearing.
Ewbank, J.
The order of December 8, 1917, docketing this cause undoubtedly could have been set aside for fraud, in a proper proceeding for. that purpose, upon a sufficient showing, and. if that were done, persons- opposed to the construction of the proposed drain might then have opposed docketing it for any available reason. Perhaps then they might have filed a “two-thirds remonstrance” within twenty days after the cause was again docketed, if thereafter it was docketed. But a remonstrance stating that it was signed by two-thirds of the landowners affected and concluding with a request “that the report be set aside and the petition be dismissed and for all other proper relief”, which was not verified, and of the filing and presentation of which no notice was given to the adverse parties, could not operate as a motion to set aside the docketing for fraud, and to reopen the case, so as to make it error for the trial court to pass on it as being the remonstrance which it purported to be.
The recital therein, of facts tending to show that the order docketing the cause had been obtained by improper means, could not make such a remonstrance supersede and render unnecessary a motion to set aside the docketing. Parties who wished an order of court, made more than a year before, to be treated as void because of alleged improper conduct by which their adversaries were charged with having induced the court to make it, should have petitioned the court to set the order aside, stating under oath facts which, if true, would justify that action, and giving notice to the adverse parties. Merely introducing into an unverified remonstrance, filed at a time when the statute forbade such a remonstrance to be filed, recitals having a tendency to show that the docketing was obtained by concealing material facts, did not present for decision *577in passing on the remonstrance any question as to whether or not the order docketing the cause was irregular. And so long as that order remained in force, a “two-thirds remonstrance”, filed more' than a year after it was made, could not be received.
The petition for a rehearing is overruled.